    Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 1 of 11 PageID #:62




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


CARL MARTIN,

                               Plaintiff,                   No. 1:19-cv-6463

       vs.                                                  Hon. Robert M. Dow, Jr.

CAREERBUILDER, LLC, et al.,

                               Defendants.



                     DEFENDANT CAREERBUILDER, LLC’S
                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

                                            Introduction

       Fiduciaries of retirement plans have become popular targets in class action lawsuits under

ERISA, the Employee Retirement Income Security Act. Plaintiffs in these cases typically allege

that plan fiduciaries violated their duty of prudence by offering 401(k) plan participants a menu

of investment options that cost too much, underperform, or both. In a complaint long on

conclusions but short on relevant facts, Plaintiff follows this template and alleges that

CareerBuilder, LLC and other unidentified “Doe” defendants offered imprudent funds in the

CareerBuilder, LLC 401(k) Plan (the “Plan”).

       Some claims of this sort have overcome the challenge of a Rule 12(b)(6) motion by

including enough facts to make the claims plausible—for example, by alleging that the plan

fiduciary caused the payment of “kickbacks” to service providers. Other claims, like those

asserted in Hecker v. Deere & Co., 556 F.3d 575, reh’g denied, 569 F.3d 708 (7th Cir. 2009),

and Loomis v. Exelon Corp., 658 F.3d 667 (7th Cir. 2011), have not passed that test because they

alleged little more than that the investment options were too expensive or, with the benefit of
    Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 2 of 11 PageID #:63




hindsight, performed poorly. As explained below, the complaint in this case falls into the latter

category: It is entirely too conclusory, with too few well-pleaded facts, to proceed past the

pleadings stage.

                                        Factual Allegations

       To help employees save for retirement, CareerBuilder sponsors a defined contribution

plan, commonly referred to as a 401(k) plan. Compl. ¶¶ 24–25. Employees’ individual benefits

are funded by a combination of their own contributions and matching contributions from

CareerBuilder. Id. ¶ 29. As of the end of 2017, the Plan included 2,685 participants with total

assets exceeding $180 million. Id. ¶ 30.

       This case challenges the prudence of the menu of investment options Plan participants

could choose from when deciding how to invest their money. Plaintiff alleges that CareerBuilder

and other fiduciaries were responsible for assembling that menu, id. ¶ 27, but that they chose

options that were more expensive than other available options in order to pay the fees of service

providers to the Plan, id. ¶ 2. One such provider was Morgan Stanley, which among other things

advised Plan fiduciaries on which options to include on the menu. Id. Another service provider,

ADP (later replaced by another company called Empower), provided recordkeeping and other

administrative services that are essential to the operation of a 401(k) plan. Id. ¶¶ 2, 32.

       At the heart of Plaintiff’s claim is that CareerBuilder allegedly allowed a practice known

as “revenue sharing” to yield “excessive” payments to these service providers. Id. ¶ 38. As the

Seventh Circuit has explained, revenue sharing is “an arrangement allowing mutual funds to

share a portion of the fees that they collect from investors with entities that provide services to

the mutual funds, the investors, or both.” Leimkuehler v. American United Life Ins. Co., 713 F.3d




                                                  2
     Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 3 of 11 PageID #:64




905, 907–08 (7th Cir. 2013). Plaintiff admits that “[r]evenue sharing is not in and of itself a

breach of a fiduciary duty,” but alleges that “excessive revenue sharing is.” Compl. ¶ 72.

       Plaintiff alleges that revenue sharing and other forms of payment added up to a per-

participant annual cost to Plan participants of between $131 and $222 at different points during

the class period, id. ¶ 64, when the “acceptable” amount was “no more than $40,” id. ¶ 70. He

provides no basis for his $40 figure. Plaintiff also asserts that the Plan included costlier classes of

investment options when cheaper but otherwise identical versions were available, id. ¶¶ 78–79;

that Plan fiduciaries could have jettisoned the entire menu of investment options, including any

“actively managed” mutual funds, and moved Plan money from those funds to various “lower

cost alternatives,” Compl. ¶¶ 88–89; and that, more specifically, Plan fiduciaries should have

swapped the Plan’s actively managed funds for passive index funds, id. ¶¶ 90–93.

                                             Argument

I.     Legal Standard

       A complaint must contain “enough facts to state a claim to relief that is plausible on its

face,” and these facts must “raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 547, 555 (2007). Plaintiffs may not rely on “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Allegations that are “merely consistent” with unlawful conduct, but are

also consistent with lawful conduct, are insufficient. Id.

       As the Supreme Court has observed, Rule 12(b)(6) is an “important mechanism for

weeding out meritless claims,” including in ERISA cases. Fifth Third Bancorp v. Dudenhoeffer,

573 U.S. 409, 425 (2014). In a suit claiming breach of fiduciary duty, as this one does, the

prospect of discovery can be “ominous” and can increase the likelihood that a plaintiff with a




                                                  3
      Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 4 of 11 PageID #:65




groundless claim will “simply take up the time of a number of other people, with the right to do

so representing an in terrorem increment of the settlement value.” Pension Benefit Guar. Corp.

v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 719 (2d Cir. 2013).

II.     Plaintiff’s claim for breach of the duty of prudence fails because his allegations of
        “excessive” fees, whether paid through “revenue sharing” or otherwise, are
        conclusory.

        To plead a plausible claim for breach of the duty of prudence, Plaintiff must plead facts

showing that CareerBuilder failed to act “with the care, skill, prudence, and diligence under the

circumstances then prevailing.” 29 U.S.C. § 1104(a)(1)(B). This is a process-based claim; it

focuses on “a fiduciary’s conduct in arriving at an investment decision, not on its results,” and

asks “whether a fiduciary employed the appropriate methods to investigate and determine the

merits of a particular investment.” In re Unisys Sav. Plan Litig., 74 F.3d 420, 434 (3d Cir. 1996).

Yet Plaintiff admits in his complaint that he “lacks knowledge of Defendants’ fiduciary selection

process.” Compl. ¶ 74.

        In fairness, the absence of allegations about what CareerBuilder actually did is not

necessarily fatal to Plaintiff’s claim. Would-be plaintiffs may not know what happens behind

fiduciaries’ closed doors, so courts have allowed them to overcome a motion to dismiss if they

allege facts that allow the Court to infer that the decision-making process was flawed. See, e.g.,

Pension Benefit, 712 F.3d at 718. For instance, in a case involving the sale of a private

company’s stock to an employee stock ownership plan where the sale was financed by a loan

from the company’s owners, the Seventh Circuit allowed plaintiffs to proceed where they alleged

not just that the stock price was inflated, but also that “the stock value dropped dramatically after

the sale (implying that the sale price was inflated), that the loan came from the employer-seller

rather than from an outside entity (indicating that outside funding was not available), and that the




                                                  4
     Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 5 of 11 PageID #:66




interest rate was uncommonly high (implying that the sale was risky, or that the shareholders

executed the deal in order to siphon money from the Plan to themselves).” Allen v. GreatBanc

Trust Co., 835 F.3d 670, 678 (7th Cir. 2016).

           In the context of “excessive fee” cases like this one, however, the Seventh Circuit has

been steadfast: Merely alleging that investment options’ fees were “too high” (or investment

returns “too low”) does not pass muster. In Hecker, for example, the plaintiffs alleged that the

investment options on the 401(k) plan’s menu came with “excessive fees and costs.” 556 F.3d at

578. The Seventh Circuit upheld the dismissal of that claim, finding the availability of cheaper

funds to be “beside the point.” Id. at 586. The court observed that “nothing in ERISA requires

every fiduciary to scour the market to find and offer the cheapest possible fund (which might, of

course, be plagued by other problems).” Id.

           The Seventh Circuit also cited the “range of expense ratios among the twenty Fidelity

mutual funds” as evidence that the plan “offered a sufficient mix of investments for their

participants.” Id. The same is true here: According to Plaintiff, the CareerBuilder Plan offered

funds with fees ranging from as few as 4 to just over 100 basis points, 1 Compl. ¶¶ 79, 88, which

is consistent with the range upheld in Hecker, 556 F.3d at 586. Hecker, moreover, involved a

much larger 401(k) plan, with more than $2 billion in assets, that enjoyed more bargaining power

than the CareerBuilder Plan; the CareerBuilder Plan has less than a tenth the assets of the Hecker

plan. See 556 F.3d at 579; Compl. ¶ 30 (alleging that CareerBuilder Plan had $180 million in

assets).




1
 A basis point is one one-hundredth of a percent. In other words, 100 basis points is equal to 1
percent. The fees in mutual funds are expressed as “expense ratios,” a percentage of assets that
can be expressed in either basis points or as a percentage.


                                                    5
    Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 6 of 11 PageID #:67




       The Seventh Circuit applied these principles in Loomis v. Exelon Corp. and again upheld

the dismissal of a complaint alleging “excessive” fees in a 401(k) plan—fees that were, as in

Hecker, roughly the same as the range involved here. 658 F.3d 667, 673–74 (7th Cir. 2011). The

plan in Loomis, like the plan in Hecker, was far larger than CareerBuilder’s and so had more

bargaining power. 658 F.3d at 672 (noting that plan had more than $1 billion in assets). The

Seventh Circuit characterized plaintiffs’ second-guessing of fiduciaries’ decisions as

“paternalistic” and observed that nothing in ERISA forbids fiduciaries from offering “high-

expense, high-risk, and potentially high-return funds.” Id. at 673. Accord Renfro v. Unisys Corp.,

671 F.3d 314 (3d Cir. 2011); White v. Chevron Corp., No. 16-cv-793, 2017 WL 2352137, at *3

(N.D. Cal. May 31, 2017) (dismissing plaintiffs’ claim that “the value of their 401(k) retirement

accounts—and those of other Plan participants—would have been significantly higher had

defendants acted more prudently and chosen funds with higher returns or lower administrative

fees and management fees (or both)”), aff’d, 752 Fed. App’x 453 (9th Cir. 2018).

       Against this legal backdrop, Plaintiff’s claims are implausible. His theory of fiduciary

breach boils down to two alleged facts: (1) the availability of less expensive funds and (2) the

availability of better performing funds. Compl. ¶¶ 77–80. On the first point, the Complaint

identifies eleven funds on the Plan menu and compares them to share classes of the same funds

with lower fees (and less revenue sharing available to pay service providers). See id. ¶¶ 79–80.

According to the Complaint, the decision not to select these cheaper share classes “constitutes a

violation of Defendants’ fiduciary obligations to the Plan.” Id. ¶ 84. This begs the question of

how the service providers would be paid without the higher level of revenue sharing that goes

along with higher-cost share classes. Loomis confirmed that plan sponsors, which may already be

making substantial matching contributions to the plan, have no obligation to absorb that cost,




                                                 6
     Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 7 of 11 PageID #:68




since “ERISA does not create any fiduciary duty requiring employers to make pension plans

more valuable to participants.” 667 F.3d at 671. And “ample authority holds that merely alleging

that a plan offered retail rather than institutional share classes is insufficient to carry a claim for

fiduciary breach.” White, 2017 WL 2352137, at *14.

        Plaintiff fares no better when he asserts that CareerBuilder should have offered an

entirely different set of investment options, each of which, he claims (with the benefit of

hindsight) performed better than the funds on the Plan’s menu. Compl. ¶ 88. The precise basis

for this second-guessing is not entirely clear, but it appears to revolve around the idea that the

Plan should have offered fewer actively managed funds and more index funds. The Seventh

Circuit made short work of this theory in Loomis, finding a challenge to actively managed funds

insufficient to survive a motion to dismiss, and more recently this Court determined that “the

mere fact that plaintiffs believe index funds are a better long-term investment . . . does not a

fiduciary breach make.” Divane v. Northwestern University, No. 16 C 8157, 2018 WL 2388118,

at *6 (N.D. Ill. May 25, 2018), appeal pending, No. 18-2569 (7th Cir.).

        Plaintiff further alleges that CareerBuilder imprudently kept funds on its menu in spite of

their “lower performance.” Compl. ¶ 88. Around nine funds have remained on the menu “for five

consecutive years without any change,” he alleges, which in Plaintiff’s view suggests a “lack of

any prudent process for monitoring these funds.” Id. ¶ 101. This is a nonsequitur. The mere fact

that a fund does not perform as well as another option “does not give rise to the inference that

Defendants’ decision to retain that investment offering was imprudent.” Patterson v. Morgan

Stanley, No. 16-CV-6568, 2019 WL 4934834, at *11 (S.D.N.Y. Oct. 7, 2019); see also

DeBruyne v. Equitable Life Assurance Soc’y, 920 F.2d 457, 465 (7th Cir. 1990) (“the ultimate




                                                   7
       Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 8 of 11 PageID #:69




outcome of an investment is not proof of imprudence,” as ERISA “requires prudence, not

prescience”).

         Nor does the presence of a supposed motive for preferring higher-fee options—namely,

the need to pay third-party professionals like Morgan Stanley and ADP—affect the outcome. For

one thing, these allegations are inextricably linked with the conclusory assertion that fees and

costs were “excessive and unreasonable.” Compl. ¶ 36; see also id. ¶ 40. Plaintiff alleges that an

“acceptable” level of compensation for these professionals would have been $40 per participant

per year, id. ¶ 70, but this is an ipse dixit, not a factual allegation. Like other conclusions, it is

entitled to no presumption of truth. Iqbal, 556 U.S. at 678; Divane, 2018 WL 2388118, at *7–8

(rejecting similar conclusory assertion about “reasonable” level of fees). It cannot justify plenary

discovery.

III.     Plaintiff’s claim for breach of the duty of loyalty should be dismissed as implausible.

         To state a claim for breach of the duty of loyalty, Plaintiff must offer well-pleaded factual

allegations plausibly showing that CareerBuilder failed to act “for the exclusive purpose of

(i) providing benefits to participants and their beneficiaries; and (ii) defraying reasonable

expenses of administering the plan.” 29 U.S.C. § 1104(a)(1)(A). Plaintiff cites this standard but

pleads no facts to support it, and it is hard to tell if he is really asserting a “loyalty” claim. If he

is, it should be dismissed.

         For starters, Plaintiff’s objection appears to be that the Plan fiduciaries “caused the

amounts that the Plan pays for services to be assessed against Plan participants’ accounts.”

Compl. ¶ 41; see also id. ¶¶ 72, 85. As explained above, passing the costs of plan administration

to participants is both common and lawful. See Loomis, 658 F.3d at 671 (“whether to cover these

expenses is a question of plan design, not of administration”); Hecker, 556 F.3d at 585 (agreeing




                                                    8
    Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 9 of 11 PageID #:70




that revenue sharing with service providers “violates no statute or regulation”). A breach of

loyalty claim requires allegations suggesting some measure of self-dealing or improperly

benefitting a third party. See, e.g., White v. Chevron Corp., No. 16-cv-793, 2016 WL 4502808, at

*5 (N.D. Cal. Aug. 29, 2016). Plaintiff has alleged nothing like that here.

       Plaintiff alleges that CareerBuilder established fee arrangements that were meant “to

continue to retain the services of ADP and/or Morgan Stanley.” Compl. ¶ 72. To quote Hecker:

“But what if it did?” 556 F.3d at 583. Retirement plans need services of professionals like those

at those firms, and ERISA’s duty of loyalty expressly contemplates the payment of the Plan’s

“reasonable expenses.” 29 U.S.C. § 1104(a)(1)(A). The Plan fiduciaries may have, upon prudent

investigation, determined that ADP and Morgan Stanley were the most able Plan recordkeepers

and advisors, respectively. Or perhaps the Plan fiduciaries determined that the disruption of

changing recordkeepers and administrators would, on the whole, be detrimental to the Plan.

Allegations “as consistent with lawful conduct as they are with unlawful conduct are not

sufficient.” Divane, 2018 WL 2388118, at *4 (citing Twombly, 550 U.S. at 570).

                                            Conclusion

       Plaintiff has failed to offer factual allegations, as opposed to conclusions, that plausibly

suggest that CareerBuilder breached any duty under ERISA. Accordingly, the Complaint should

be dismissed.

                                                     Respectfully submitted,

                                                     By: /s/ Eric S. Mattson

                                                        Eric S. Mattson
                                                        emattson@sidley.com
                                                        Nicole A. Heise
                                                        nheise@sidley.com
                                                        Sidley Austin LLP
                                                        One South Dearborn Street
                                                        Chicago, Illinois 60603


                                                 9
Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 10 of 11 PageID #:71




                                          Telephone: (312) 853-7000

                                          Attorneys for CareerBuilder, LLC




                                    10
   Case: 1:19-cv-06463 Document #: 15 Filed: 12/03/19 Page 11 of 11 PageID #:72




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 3, 2019, I electronically filed a copy of the foregoing

Defendant CareerBuilder, LLC’s Memorandum in Support of Motion to Dismiss through the

Court’s CM/ECF System, which will send notifications of the filing to all counsel of record.


                                                        /s/ Nicole A. Heise
